Title: To George Washington from William Gordon, 23 July 1778
From: Gordon, William
To: Washington, George


          
            My dear Sir
            Jamaica Plain [Mass.] July 23. 1778
          
          It’s with great pleasure I congratulate you upon our late success, on a double
            account—the advantage it is of to the Continent—& the  honour
            it reflects upon your Excellency. I hope this happy beginning will, thro’ the blessing
            of heaven, be productive of so glorious a campaign as to admit your changing the toils
            & hazards of the field for the repose & safety of domestic happiness. I
            shall rejoice to have the war terminated, & a stop put to the effusion of human
            blood, & I pray God to crown you with the glory of finishing the great work of
            securing those American liberties for the defence of which you offered yourself so
            willingly, & have so perseveringly exposed your life, I may add also your
            reputation, when the country hath failed in affording you the promised &
            necessary support. In this world character depends more upon success than any thing
            beside: And how often doth the want of success flow from the neglects &
            carelessness of others? By fixing yourself in the winter as you did, you gave the united
            States an opportunity of enabling you to have demolished the British army before the
            arrival of spring, but they were too languid to embrace it. Thro’ the like languor we
            have lost many a golden opportunity, the war hath been prolonged, & we had
            nearly lost our cause; but the timely interposition of France hath changed the face of
            our affairs, & filled me with the pleasing expectation, that the British troops
            will quit our shores or have their weapons taken away from them before the setting in of
            winter. I should with the highest satisfaction pay your Excellency a visit this fall,
            but apprehend my affairs will not admit of it: but notwithstanding personal absence am
            ever mindful of you. When your Excellency can retire to y⟨our ha⟩bitation, &
            have your papers about you, must then apply for the honour of being admitted ⟨mutilated⟩ for a few weeks, that I may collect the proper materials
            for my intended history, which I propose shall be a narrative of facts & not
            merely an entertaining tale. Mrs Gordon joins me in
            tendering you our best wishes, & in desiring to be respectfully remembered to
            your Lady. With great esteem I continue your Excellency’s most affectionate friend
            & very humble servant
          
            William Gordon
          
        